Petition for rehearing denied July 5, 1933                    ON PETITION FOR REHEARING                          (23 P.2d 327)
Both plaintiff and defendant have presented petitions for a rehearing.
The plaintiff argues that we were not justified in holding that the indebtedness which arose in favor of *Page 581 
the defendant when it honored the Kenton bank's checks drawn against the forty-eight checks and drafts (totaling $33,714.51) deposited by the Kenton bank with the defendant, the payment of which was later stopped, was an indebtedness within the purview of the agreement dated October 31, 1919, and of 1925 session laws, chapter 207, section 88 (section 22-802, Oregon Code 1930).
The defendant argues (1) that we should not have excluded as a "borrowing the item of $3,513.11, being the debt which arose in favor of the defendant out of the letter of credit; (2) that we should have included in the total borrowings, as a debt owing by the Kenton bank to the defendant, the sum of $3,539.49, being the sum which the defendant expended as attorney fees in making collections upon pledged collateral and checks; (3) that we should have regarded as a single borrowing the $33,714.51, instead of regarding as individual borrowings each check drawn by the Kenton bank against its deposit of the forty-eight checks; (4) that we should have deducted from the total of the pledged collateral ($149,006.51) $2,308.16 for shrinkage in values; (5) that we erred in our computation of the total of the borrowings and in the total of the amount of pledged collateral; (6) that we should have made provision for the allowance of interest; (7) that we should not have allowed the plaintiff a recovery of costs; (8) that we erred when we held that 1925 Session Laws, chapter 217, section 88, declares void excessive pledges; (9) that the defendant is not a stranger to the agreement effected between the state and the Kenton bank, evidenced by the charter issued to the latter; and (10) that section 88 of the above act is an unreasonable exercise of the police power of the state. *Page 582 
We have carefully read both petitions for a rehearing, and have again bestowed much attention upon this item of litigation, but we find no occasion for setting forth an extended recital of our views.
The defendant ought to be allowed interest upon the borrowings made by the Kenton bank until they were liquidated. It ought also to account for all interest accruing upon pledged collateral collected by it. It has volunteered to allow plaintiff 3 per cent interest upon all surplus moneys which it deposited to plaintiff's credit. This item should be computed in the accounting. The defendant errs in its supposition that we regarded the total of $93,427.14 owing upon notes as one item. Each note, in our belief, constituted a separate item.
The petitions for a rehearing are denied.
RAND, C.J., BELT, and KELLY, JJ., concur. *Page 583